 TRANSIT SYSTEMS, INC.299Transit Systems,Inc.and.LocalNo. 320,PublicEmployees-StateofMinnesota,affiliatedwithinternationalBrotherhoodof Teamsters, Chauf-feurs,Warehousemen and Helpers of America,Petitioner.Case 18-RC-10475November 3, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct, as amended, ahearing was held before. Hearing Officer Leslie J.Kraus of the National Labor Relations Board onMay '27, 1975. Following the hearing and pursuant toSection 102.67 of the National' Labor RelationsBoard Rules ' and Regulations, Series 8, as amended,and by direction of the Regional Director for Region18, this proceeding was transferred to the Board fordecision. Thereafter, -the Employer submitted a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds .that they arefree from prejudicial error. They are hereby affirmed.Upon . the entire record in this proceeding, theBoard finds:The Petitioner seeks to represent certain employeesworking as bus drivers for the Employer in the city ofSt.Cloud and the adjacent communities of WaitePark and Sauk Rapids, Minnesota. A question ispresented whether Transit Systems, Inc., herein alsoreferred to as TSI or the Employer, is an "employer"within the meaning of Section 2(2) of the Act. TSI, aMinnesota corporation with headquarters in St.Augusta,Minnesota, was formed in 1969 for thepurpose of managing and operating a bus transitsystem for the St. Cloud Metropolitan TransitCommission, hereinafter called the MTC.The Employer contends that it is exempt fromcoverage of the Act because: (1) the MTC is fundedby area taxpayers and is a controlled politicalsubdivision of the State of Minnesota;1 (2) an"intimate connection" exists between TSI and theMetropolitanTransitCommission; (3) the grossannual revenue of TSI does not meet the jurisdiction-al standard the Board has established for transitsystems not involved as instrumentalities, links, orchannels of interstate commerce.2In 1969 the Minnesota state legislature created theSt.CloudMetropolitanTransitCommission tooperate a public transportation system in the threecities involved herein. The election officials of each-constituent. municipality appoint the members of theMTC, which is the governing body of. the St. CloudMetropolitan Transit, Area. The Commission has thepower of, condemnation and can raise revenue bylevyingad valoremproperty taxes against realproperty within the area of its, operations.Pursuant to its statutory authority, theMTCentered into a contract with the Employer for theoperation and management of the,St. Cloud mass,transitbus system. Under the agreement, TSI isconsidered an independent contractor as that term isused in the law of the State of Minnesota. The MTCalso has capital grant contracts with the UnitedStatesDepartment, of, Transportation, Division ofUrban Mass Transportation, to obtain additionaloperating equipment for the expansion of the transitsystem in the St. Cloud metropolitan area. Further-more, the Urban Mass Transportation Act of 1969requires that the contract contain provisions for'thejob and benefit protection of all of TSI's employees.Another stipulation permits the intervention of theSecretaryof Labor into disputes between theEmployer and its employees regarding compliancewith both the contract and the Urban Mass Trans-portation Act.The contract between the MTC and the Employermandates that the Employer furnish a residentmanager to direct the transit system on behalf of theMTC. In this regard, TSI receives a management feeof $1,000 per month, which includes the salary of theresidentmanager. The MTC also remits monthlypayments to the Employer to cover the cost ofrenting garage and office space on the premises ofTSI.As manager of TSI, Melvin Voigt has completeresponsibility for the daily operations of the busservice, including the hiring and firing of employees,equipment and building maintenance, labor rela-tions, equipment purchasing, and accounting. How-ever, themanager does consult with the MTCregularly relative to policies involving personnel,staffing, and operations. According to the contract,all personnel hired by the Employer are employees ofTSI and not those of the MTC. Voigt must alsoinsure that those individuals employed are qualifiedto operate buses in Minnesota.The MTC owns all the vehicles operated by TSI,3buys the fuel necessary to meet daily schedules, andmaintains a spare parts inventory for repair purposes.1 Sec. 2(2) of the Act excludes from the definition of "employer" "any2Charleston Transit Company,123 NLRB 1296 (1959).wholly owned Government corporation. . .or any State or political3The MTC also leases one bus for emergency situations from Voigt Bussubdivision thereof....Services, Inc., winch has substantially the same ownership as the Employer.221 NLRB No. 53 300DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn addition, the MTC establishes the schedules androutes for' the transit system. Regarding the farescollected from passengers along the bus routes, a,bank selected by the MTC daily removes all coinboxes from the buses and deposits the funds to theaccount of the MTC. TSI and its employees neverhandle the money collected in the fare boxes.At the regular meetings of the'MTC; Voigt presentsa completemonthly operating report and financialstatements.The contract provides that the MTCmust reimburse' the Employer for all salaries of theemployees and -other operating expenses. Moreover,theMTC also pays directly to the insurance carrierthe amount of the premiums incurred by theEmployer for general and comprehensive liabilityinsurance,, the workmen's compensation policy, andother umbrella policies.Although TSI controls the repair and maintenanceof the vehicles, Voigt Bus Service, Inc., whichhandles 90 percent' of such work, submits its billsdirectly, to theMTC for payment. Other companiesoperateunder the same procedure when theyperform the work.The Board's determination with respect to itsjurisdiction over an employer such as this one whichprovides services to an exempt government agency,such as the, St. Cloud Metropolitan Transit Commis-sion, begins with an examination of the 'relationshipof the services, performed, for the '.exempted opera-tion.4Where, the services are intimately connectedwith the exempted operations of the governmententity, the Board has found that the independentcontractor shares the exempt'ion.5 On the other hand,where the services are not essential to such opera-tions, the Board hasconcluded that the contractor isnot exempt and asserts jurisdiction over its activities.Thus, we asserted jurisdiction over the employer inBDM Services Company,218 NLRB No. 180 (1975),6because there the employer merely provided adviceto the U.S. Army, but, did not itself perform theexempt function of the U.S: Army, national, defense.In this case, the Employer is performing the exemptfunction of the MTC as mandated by-the Minnesotalegislature, i.e., public transportation by bus. There-fore, the Employer with `the MTC is` exempt by theAct from the Board'sjupsdiction. 'Accordingly, we shall dismiss the'petition. ,ORDERIt 'is' hereby ordered that the petition filed hereinbe, and it herebyis, dismissed.4RuralFire: Protection Company,,216 NLRB No. 95 (1975);HerbertNLRB 86 (1973);Current Construction Corp.and SamuelM. Wagner,209Harvey, Inc.,171 NLRB 238 (1968).NLRB 718 (1974).5Rural Fire Protection Company,supra,TheWackenhutCorp,2036Member Penello would not have asserted jurisdiction in that case.